NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                   Submitted November 22, 2011*
                                    Decided November 22, 2011

                                               Before

                                RICHARD A. POSNER, Circuit Judge

                                ILANA DIAMOND ROVNER, Circuit Judge

                                DAVID F. HAMILTON, Circuit Judge
          
No. 11‐2337

MICHAEL HOLLOWAY,                                    Appeal from the United States District
    Plaintiff‐Appellant,                             Court for the Northern District of Illinois,
                                                     Eastern Division.
        v.
                                                     No. 10 C 122
PARTHASARATHI GHOSH, et al., 
     Defendants‐Appellees.                           Ruben Castillo,
                                                     Judge.

                                              O R D E R

        Michael Holloway, an Illinois prisoner, sued several staff members at Stateville
Correctional Center under 42 U.S.C. § 1983, claiming that they deliberately ignored his knee
pain in violation of the Eighth Amendment. The district court dismissed the complaint for
failure to state a claim. We affirm the judgment.




        *
          The defendants were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary. Thus, the appeal is submitted on the
appellant’s brief and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 11‐2337                                                                              Page 2

       Holloway has a history of knee pain. He first injured his knee in 2000, and he
retwisted it in 2008. An x‐ray revealed that his knee was “normal,” but he requested knee
surgery. Dr. Liping Zhang, a prison physician, opined that Holloway’s knee would heal on
its own and prescribed pain medicine.

        Holloway sued Dr. Zhang, two of her supervisors, and the prison warden. The
district court recruited counsel for Holloway but allowed the attorney to withdraw after he
concluded that no “good‐faith basis” existed to file an amended complaint. Holloway asked
the court to recruit another attorney and also filed his own amended complaint. He
acknowledged that Dr. Zhang had prescribed pain medicine and that medical staff had
ordered four knee x‐rays which revealed normal results, but still asserted that the staff
should have sent him to an orthopedic surgeon and ordered an MRI of his knee. 

       The district court dismissed Holloway’s complaint because his allegations did not
plausibly state a claim for deliberate indifference. Holloway asserted personal involvement
only by Dr. Zhang, the court explained, and his allegations against the doctor were too
speculative to support a claim that she deliberately ignored Holloway’s knee pain.

         Holloway argues on appeal that his allegations of inadequate care met the less
stringent pleading standards for pro se litigants. Even liberally construed, however, his
complaint fails to state a claim for deliberate indifference. By Holloway’s own admission,
medical staff had been monitoring his knee regularly, and Dr. Zhang prescribed pain
medicine. No plausible account of the facts shows that the defendants knowingly
disregarded his condition. See McGowan v. Hulick, 612 F.3d 636, 641 (7th Cir. 2010);
Duckworth v. Ahmad, 532 F.3d 675, 680 (7th Cir. 2008); Finnegan v. Maire, 405 F.3d 694, 695–96
(8th Cir. 2005). Holloway’s insistence on meeting with an orthopedic specialist and having
an MRI amounts only to a disagreement with the adequate course of treatment chosen by
Dr. Zhang, and this disagreement does not rise to a cognizable claim of deliberate
indifference. See Johnson v. Doughty, 433 F.3d 1001, 1013 (7th Cir. 2006); Ciarpaglini v. Saini,
352 F.3d 328, 330–31 (7th Cir. 2003); Alspaugh v. McConnell, 643 F.3d 162, 169 (6th Cir. 2011).
 
         Holloway also argues that the district court should have recruited another attorney
to file an amended complaint for him. But he had no right to court‐appointed counsel in his
civil suit, Romanelli v. Suliene, 615 F.3d 847, 851 (7th Cir. 2010), and having another attorney
would not have changed the outcome of the litigation, see Pruitt v. Mote, 503 F.3d 647, 659
(7th Cir. 2007) (en banc). Given Holloway’s competent filings and the straightforward
nature of the case, the district court did not abuse its discretion by declining to recruit a
second attorney for him. Romanelli, 615 F.3d at 852; Pruitt, 503 F.3d at 654–55.

        Accordingly, we AFFIRM the judgment.